UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number 0-49731 SEVERN BANCORP, INC. (Exact name of registrant as specified in its charter) Maryland 52-1726127 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 200 Westgate Circle, Suite 200,Annapolis, Maryland (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (410) 260-2000 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $.01 per share Nasdaq Capital Market Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No þ Note - Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 of 15(d) of the Exchange Act from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes o No þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (section 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer oNon-accelerated filer o (Do not Smaller reporitng companyþcheck if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).Yes o No þ The aggregate market value of the 6,214,021shares of common stock held by non-affiliates of the registrant, based on the closing sale price of the registrant’s common stock on June 30, 2012 of $3.12 per share was $19,387,746. (APPLICABLE ONLY TO CORPORATE REGISTRANTS) Indicate the number of shares outstanding for each of the registrant’s classes of common stock, as of the latest practicable date. As of March 1, 2013, there were issued and outstanding 10,066,679shares of the registrant’s common stock. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s Definitive Proxy Statement for its 2013 Annual Meeting of Stockholders, which Definitive Proxy Statement will be filed with the Securities and Exchange Commission no later than 120 days after the registrant’s fiscal year-ended December 31, 2012, are incorporated by reference into Part III of this Form 10-K; provided, however, that the Compensation Committee Report, the Audit Committee Report and any other information in such proxy statement that is not required to be included in this Annual Report on Form 10-K, shall not be deemed to be incorporated herein by reference or filed as a part of this Annual Report on Form 10-K. Table of Contents Section Page No. Explanatory Note Regarding Restatement 1 PART I Item 1 Business 2 Item 1A Risk Factors 35 Item 1B Unresolved Staff Comments 45 Item 2 Properties 45 Item 3 Legal Proceedings 45 Item 4 Mine Safety Disclosures 45 Item 4.1 Executive Officers of the Registrant 45 PART II 46 Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 46 Item 6 Selected Financial Data 47 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 51 Item 7A Quantitative and Qualitative Disclosures About Market Risk 60 Item 8 Financial Statements and Supplementary Data 62 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 62 Item 9A Controls and Procedures 62 Item 9B Other Information 63 PART III 64 Item 10 Directors, Executive Officersand Corporate Governance 64 Item 11 Executive Compensation 64 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 64 Item 13 Certain Relationships and Related Transactions, and Director Independence 65 Item 14 Principal Accounting Fees and Services 65 PART IV 66 Item 15 Exhibits, Financial Statement Schedules 66 SIGNATURES 68 i SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS Severn Bancorp, Inc. (“Bancorp”) may from time to time make written or oral “forward-looking statements”, (as defined in the Securities Exchange Act of 1934, as amended, and the regulations thereunder) including statements contained in Bancorp’s filings with the Securities and Exchange Commission (including this Annual Report on Form 10-K and the exhibits thereto), in its reports to stockholders and in other communications by Bancorp, pursuant to the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. Forward-looking statements include, but are not limited to: · Statements contained in “Item 1A. Risk Factors;” · Statements contained in “Business” concerning strategy, competitive strengths, liquidity and business plans; · Statements contained in “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” and the notes to Bancorp’s consolidated financial statements, such as statements concerning allowance for loan losses, liquidity, capital adequacy requirements, unrealized losses, guarantees, the Bank being well-capitalized, and impact of accounting pronouncements; and · Statements as to trends or Bancorp’s or management’s beliefs, expectations and opinions. The words “anticipate,” “believe,” “estimate,” “expect,” “intend,” “may,” “plan,” “will,” “would,” “could,” “should,” “guidance,” “potential,” “continue,” “project,” “forecast,” “confident,” and similar expressions are typically used to identify forward-looking statements.These statements are based on assumptions and assessments made by management in light of their experience and their perception of historical trends, current conditions, expected future developments and other factors they believe to be appropriate.Any forward-looking statements are not guarantees of Bancorp’s future performance and are subject to risks and uncertainties and may be affected by various factors that may cause actual results, developments and business decisions to differ materially from those in the forward-looking statements.Some of the factors that may cause actual results, developments and business decisions to differ materially from those contemplated by such forward-looking statements include the risk factors discussed under “Item 1A. Risk Factors” and the following: · Changes in general economic and political conditions and by governmental monetary and fiscal policies; · Changes in the economic conditions of the geographic areas in which Bancorp conducts business; · Changes in interest rates; · A downturn in the real estate markets in which Bancorp conducts business; · The high degree of risk exhibited by Bancorp’s loan portfolio; · Environmental liabilities with respect to properties Bancorp has title; · Changes in federal and state regulation; · The effects of the supervisory agreements entered into by each ofBancorp and Severn Savings Bank, FSB with their respective federal regulator; · Bancorp’s ability to estimate loan losses; · Competition; · Breaches in security or interruptions in Bancorp’s information systems, including cyber security risks; · Bancorp’s ability to timely develop and implement technology; ii · Bancorp’s ability to retain its management team; · Perception of Bancorp in the marketplace; · Bancorp’s ability to maintain effective internal controls over financial reporting and disclosure controls and procedures; and · Terrorist attacks and threats or actual war. Bancorp can give no assurance that any of the events anticipated by the forward-looking statements will occur or, if any of them does, what impact they will have on Bancorp’s results of operations and financial condition.Bancorp disclaims any intent or obligation to publicly update or revise any forward-looking statements, regardless of whether new information becomes available, future developments occur or otherwise. iii EXPLANATORY NOTE REGARDING RESTATEMENT As previously disclosed in our Current Report on Form 8-K dated February 14, 2013, Bancorp’s Board of Directors, upon recommendation of the Audit Committee of the Board of Directors and in consultation with Bancorp’s management, concluded that Bancorp’s previously filed audited consolidated financial statements for fiscal years 2010 and 2011 contained in Bancorp’s Annual Reports on Form 10-K for those years, and unaudited interim consolidated financial statements contained in Bancorp’s Quarterly Reports on Form 10-Q for each of the quarters ended March 31, 2010, 2011 and 2012, June 30, 2010, 2011 and 2012, and September 30, 2010, 2011 and 2012 (collectively the “Restated Periods”) require restatement to correct the method used to amortize a three year prepayment made in 2009 for Bancorp’s FDIC risk-based insurance assessment, and, therefore, should no longer be relied upon.In 2009, Bancorp paid an estimated FDIC insurance assessment in advance for fiscal years 2010, 2011 and 2012 based on the level of net assets as of June 30, 2009, and began expensing the prepayment evenly over the three year period covered by the prepayment.During the course of preparation of the 2012 year-end financial statements and audit, management determined that this method of amortization was incorrect and that Bancorp should have amortized the prepayment based on the actual reduced level of net assets over that period. All applicable amounts relating to this restatement have been reflected in the consolidated financial statements and disclosed in the notes to the consolidated financial statements in this 2012 Form 10-K.For discussion of the restatement adjustments, see Item 8. Financial Statements and Supplementary Data – Note 2 – Restatement of Consolidated Financial Statements and Note 19 – Quarterly Financial Data (Unaudited).Additionally, see Item 6. Selected Financial Data and Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. As a result of the error detected above, Bancorp is reporting that it had a material weakness in its internal control over financial reporting. A material weakness is a deficiency, or combination of control deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of the annual or interim financial statements will not be prevented or detected on a timely basis.For a discussion of Bancorp’s controls and procedures, the material weakness identified and actions to remediate such weakness, see Item 9A. Controls and Procedures. We believe that presenting all of this information regarding the Restated Periods in this Annual Report allows investors to review all pertinent data in a single presentation.We have not filed amendments to (i) our Quarterly Reports on Form 10-Q for the first three quarterly periods in the years ended December 31, 2012, 2011 and 2010, or (ii) our Annual Reports on Form 10-K for the years ended December 31, 2011 and 2010 (collectively, the “Affected Reports”).Accordingly, investors should rely only on the financial information and other disclosures regarding the Restated Periods in this Annual Report on Form 10-K, and not on the Affected Reports or any reports, earnings releases or similar communications relating to those periods. 1 PART I Item 1.Business General Bancorp is a savings and loan holding company chartered as a corporation in the state of Maryland in 1990.It conducts business primarily through two subsidiaries, Severn Savings Bank, FSB (“Bank”) and SBI Mortgage Company (“SBI”).The Bank’s principal subsidiary Louis Hyatt, Inc. (“Hyatt Commercial”), conducts business as Hyatt Commercial, a commercial real estate brokerage and property management company.SBI holds mortgages that do not meet the underwriting criteria of the Bank, and is the parent company of Crownsville Development Corporation (“Crownsville”), which is doing business as Annapolis Equity Group, which acquires real estate for syndication and investment purposes. The Bank has four branches in Anne Arundel County, Maryland, which offer a full range of deposit products, and originate mortgages in its primary market of Anne Arundel County, Maryland and, to a lesser extent, in other parts of Maryland, Delaware and Virginia. On December 17, 2004, Bancorp acquired all the common stock of newly formed Severn Capital Trust I, a Delaware business trust.Severn Capital Trust I issued $20,000,000 of trust preferred securities in a private placement pursuant to an applicable exemption from registration under the Securities Act of 1933, as amended.Bancorp irrevocably and unconditionally guaranteed the trust preferred securities.The proceeds of the trust preferred securities were used to purchase Bancorp’s Junior Subordinated Debt Securities due 2035 (the “2035 Debentures”). On November 15, 2008, Bancorp sold a total of 70 units, at an offering price of $100,000 per unit, for gross proceeds of $7.0 million pursuant to a private placement exempt from registration under the Securities Act of 1933.Each unit consisted of 6,250 shares of Bancorp's Series A 8.0% Non-Cumulative Convertible Preferred Stock ("Series A Preferred Stock") and Bancorp's Subordinated Notes in the original principal amount of $50,000 ("Subordinated Notes").In the private placement, Bancorp issued a total of 437,500 shares of its Series A Preferred Stock and $3.5 million aggregate principal amount of its Subordinated Notes. The Emergency Economic Stabilization Act of 2008 (“EESA”) authorized the U.S. Department of the Treasury (“Treasury Department”) to purchase from financial institutions and their holding companies up to $700 billion in mortgage loans, mortgage-related securities and certain other financial instruments, including debt and equity securities issued by financial institutions and their holding companies in the Troubled Asset Relief Program (“TARP”).The Treasury Department allocated $250 billion towards the TARP Capital Purchase Program (“CPP”).Under the CPP, Treasury purchased debt or equity securities from participating institutions.Bancorp made application to the Treasury Department to participate in this program.On November 21, 2008, Bancorp entered into a Letter Agreement (the “Purchase Agreement”) with the Treasury Department, pursuant to which Bancorp issued and sold (i) 23,393 shares of its Fixed Rate Cumulative Perpetual Preferred Stock, Series B, par value $0.01 per share and liquidation preference $1,000 per share, (the “Series B Preferred Stock”) and (ii) a warrant (the “Warrant”) to purchase 556,976 shares of Bancorp’s common stock at $6.30 per (the “Common Stock”), for an aggregate purchase price of $ 23,393,000 in cash.Closing of the sale occurred on November 21, 2008. On November 23, 2009, Bancorp and the Bank each entered into a supervisory agreement with the Office of Thrift Supervision (“OTS”) which primarily addressed issues identified in the OTS’ reports of examination of Bancorp’s and the Bank’s operations and financial condition conducted in 2009.The Bank’s supervisory agreement is now enforced by the Office of the Comptroller of the Currency. Bancorp’s supervisory agreement is now enforced by the Federal Reserve.See “Supervisory Agreements” for more information. Until recently, Bancorp and the Bank were regulated by the OTS.As a result of the Dodd-Frank Wall Street Reform and Consumer Protection Act, the OTS was eliminated and, as of July 21, 2011, the regulatory oversight functions and authority of the OTS related to the Bank were transferred to the Office of the Comptroller of the Currency (the “OCC”) and the regulatory oversight functions and authority of the OTS related to Bancorp were transferred to the Board of Governors of the Federal Reserve System (the “Federal Reserve”).See “Regulation – Regulatory Reform and Legislation.” 2 As of December 31, 2012, Bancorp had total assets of $852,118,000, total deposits of $599,394,000, and total stockholders’ equity of $108,996,000. Net income of Bancorp for the year ended December 31, 2012 was $3,728,000.For more information, see “Item 6. Selected Financial Data.” Bancorp’s internet address is www.severnbank.com.Bancorp makes available free of charge on www.severnbank.com its annual report on Form 10-K, quarterly reports on Form 10-Q and current reports on Form 8-K, and amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Exchange Act, as soon as reasonably practicable after it electronically files such material with, or furnishes it to, the SEC. In addition, we will provide, at no cost, paper or electronic copies of our reports and other filings made with the SEC.Requests should be directed to: Thomas G. Bevivino Executive Vice President Severn Bancorp, Inc. 200 Westgate Circle, Suite 200 Annapolis, Maryland 21401 The information on the website listed above, is not and should not be considered part of this Annual Report on Form 10-K and is not incorporated by reference in this document.This website is and is only intended to be an inactive textual reference. 3 Business of the Bank The Bank was organized in 1946 in Baltimore, Maryland as Pompei Permanent Building and Loan Association.It relocated to Annapolis, Maryland in 1980 and its name was changed to Severn Savings Association.Subsequently, the Bank obtained a federal charter and changed its name to Severn Savings Bank, FSB.The Bank operates four full-service branch offices, and one administrative office.The Bank operates as a federally chartered savings bank whose principal business is attracting deposits from the general public and investing those funds in mortgage and commercial loans.The Bank also uses advances, or loans, from the Federal Home Loan Bank of Atlanta, (“FHLB-Atlanta”) to fund its mortgage activities.The Bank provides a wide range of retail and mortgage banking services. Deposit services include checking, savings, money market, time deposit and individual retirement accounts. Loan services include various types of real estate, consumer, and commercial lending. The Bank also provides safe deposit boxes, ATMs, debit cards, and internet and telephone banking. The Bank’s revenues are derived principally from interest earned on mortgage, commercial and other loans, and fees charged in connection with the loans and banking services.The Bank’s primary sources of funds are deposits, advances from the FHLB-Atlanta, principal amortization and prepayment of its loans.The principal executive offices of the Bank are maintained at 200 Westgate Circle, Suite 200, Annapolis Maryland, 21401.Its telephone number is 410-260-2000 and its e-mail address is mailman@severnbank.com. The Thrift Industry Thrift institutions are financial intermediaries which historically have accepted savings deposits from the general public and, to a lesser extent, borrowed funds from outside sources and invested those deposits and funds primarily in loans secured by first mortgage liens on residential and other types of real estate.Such institutions may also invest their funds in various types of short- and long-term securities.The deposits of bank and thrift institutions are insured by the Deposit Insurance Fund (“DIF”) as administered by the Federal Deposit Insurance Corporation (“FDIC”), and these institutions are subject to extensive regulations.These regula­tions govern, among other things, the lending and other investment powers of thrift institutions, including the terms of mortgage instruments these institutions are permitted to utilize, the types of deposits they are permitted to accept, and reserve require­ments. The operations of thrift institutions, including those of the Bank, are significantly affected by general economic conditions and by related monetary and fiscal policies of the federal government and regulations and policies of financial institution regulatory authorities, including the Federal Reserve and the OCC into which the former OTS was merged.Lending activities are influenced by a number of factors including the demand for housing, conditions in the construction industry, and availability of funds.Sources of funds for lending activities include savings deposits, loan principal payments, proceeds from sales of loans, borrowings from the FHLB-Atlanta and other sources.Savings flows at thrift institutions such as the Bank are influenced by a number of factors including interest rates on competing investments and levels of personal income. 4 Earnings The Bank’s earnings depend primarily on the difference between income from interest-earning assets such as loans and investments, and interest paid on interest-bearing liabilities such as deposits and borrowings.The Bank typically engages in long-term mortgage lending at fixed rates of interest, generally for periods of up to 30 years, while accepting deposits for consider­ably shorter periods.However, many of the Bank’s long-term fixed-rate loans are sold in the secondary market, typically resulting in net gains on the sale of such loans by the Bank. Generally, rapidly rising interest rates cause the cost of interest-bearing liabilities to increase more rapidly than yields on interest-earning assets, thereby adversely affecting the earnings of many thrift institutions.While the industry has received expanded lending and borrowing powers in recent years permitting different types of investments and mortgage loans, including those with floating or adjustable rates and those with shorter terms, earnings and operations are still highly influenced by levels of interest rates and financial market conditions and by substantial investments in long-term mortgage loans. Competition The Annapolis, Maryland area has a high density of financial institutions, many of which are significantly larger and have greater financial resources than the Bank, and all of which are competitors of the Bank to varying degrees.The Bank’s competition for loans comes primarily from savings and loan associations, savings banks, mortgage banking companies, insurance companies, and commercial banks.Many of the Bank’s competitors have higher legal lending limits than the Bank.The Bank’s most direct competition for deposits has historically come from savings and loan associations, savings banks, commercial banks, and credit unions.The Bank faces additional competition for deposits from short-term money market funds and other corporate and government securities funds.The Bank also faces increased competition for deposits from other financial institutions such as brokerage firms, insurance companies and mutual funds.The Bank is a community-oriented financial institution serving its market area with a wide selection of mortgage loans.Management considers the Bank’s reputation for financial strength and customer service as its major competitive advantage in attracting and retaining customers in its market area.The Bank also believes it benefits from its community orientation. Net Interest Income Net interest income increases during periods when the spread between Bancorp’s weighted average rate at which new loans are originated and the weighted average cost of interest-bearing liabilities widens.Market factors such as interest rates, competition, consumer preferences, the supply of and demand for housing, and the availability of funds affect the Bank’s ability to originate loans. Bancorp has supplemented its interest income through purchases of investments when appropriate.This activity is intended to generate positive interest rate spreads on large principal balances with minimal administrative expense. Interest Rate and Volume of Interest-Related Assets and Liabilities Both changes in rate and changes in the composition of Bancorp’s interest-earning assets and interest-bearing liabilities can have a significant effect on net interest income. For information concerning the extent to which changes in interest rates and changes in volume of interest-related assets and liabilities have affected Bancorp’s interest income and expense during the fiscal years ended December 31, 2012 and 2011, refer to Item 6, “Selected Financial Data - Rate Volume Table”. 5 Market Area The Bank’s market area is primarily Anne Arundel County, Maryland and nearby areas, due to its four branch locations, all located in Anne Arundel County. The Bank continues to expand its business relationship banking department by focusing on the needs of the business community in Anne Arundel County, Maryland.In addition, the Bank increased its offerings to businesses and consumers, including additional commercial lending products, business internet banking, and an expanded line of consumer deposit products.The Bank has traditionally focused its lending activities on first mortgage loans secured by real estate for the purpose of purchasing, refinancing, developing and constructing one-to-four family residences and commercial properties in and near Anne Arundel County, Maryland. While first mortgage lending has slowed due to the economic recession, the Bank continues to be a leading mortgage lender in its market area in 2012.The Bank participates in the secondary market and sells loans it originates either with mortgage servicing rights released or retained. Supervisory Agreements On November 23, 2009, Bancorp and the Bank each entered into a supervisory agreement with the OTS, which agreements primarily addressed issues identified in the OTS’ reports of examination of Bancorp’s and the Bank’s operations and financial condition conducted in 2009.The Supervisory Agreements provide, among other things, that · Bancorp and Bank will not make any dividends or capital distributions, and Bancorp will not redeem any Bancorp commonstock, without the prior approval of the OTS; · Bancorp will not, and will not permit its subsidiaries to, incur, issue, renew or rollover any debt or debt securities, increase any current lines of credit, guarantee the debt of any entity, or otherwise incur any additional debt, without the prior written non-objection of the OTS; · Bancorp and Bank will submit to OTS a business plan for 2010, 2011 and 2012 designed to, among other things, improve operations, earnings and profitability and reduce Bancorp debt and, after OTS approval, implement such plans and review such plans quarterly; · Bank will develop and implement: (i) a plan to reduce the level of classified assets, assets designated special mention, all nonperforming assets and all delinquent loans, including specific workout plans for such assets and loans, or groups of such assets and loans, of $1.5 million or more, (ii) revised policies, procedures, and methodology to ensure the timely establishment and maintenance of an adequate allowance for loan and lease loss level in accordance with applicable laws, regulations, and regulatory guidance, (iii) policies and procedures for the use of interest reserves, (iv) a program, subject to OTS approval, for identifying, monitoring, and managing risks associated with concentrations of credit, (v) a loan modification policy subject to OTS approval, (vi) policies and procedures for identifying and classifying problem assets, (vii) a revised liquidity and funds management policy, subject to OTS approval; the Board of Directors of the Bank is required to review these plans, policies and programs at regular intervals and take appropriate action; · Bank will not increase the amount of brokered deposits without the prior approval of the OTS; · Bank will establish a regulatory compliance committee, consisting of at least three non-employee directors, to monitor compliance with the supervisory agreement and the completion of all corrective action required in the OTS 2009 report of examination; · Bank will not enter into any new, or renew, extend, or revise any existing, contractual arrangement relating to compensation or benefits for any senior executive officer or director of the Bank without prior notice to the OTS; 6 · Bank will not enter into any new arrangement or contract with a third party service provider outside of the normal course of business or otherwise in excess of $100,000 per arrangement or contract per year without OTS prior non-objection; and · Bancorp and Bank will make various periodic reports to the OTS and their respective boards of directors. Due to the passage of the Dodd-Frank Act, effective July 21, 2011, the supervision of the Bank was transferred to the OCC and the supervision of Bancorp was transferred to the Federal Reserve.As a result, the Supervisory Agreement with the Bank is now enforced by the OCC and the terms will remain in effect until terminated, modified or suspended by the OCC.The Supervisory Agreement with Bancorp is now enforced by the Federal Reserve and the terms will remain in effect until terminated, modified or suspended by the Federal Reserve. The foregoing summary is qualified by reference to the Supervisory Agreements, copies of which are filed as exhibits to Bancorp’s Annual Report on Form 10-K for fiscal year ended December 31, 2009 and filed with the Securities and Exchange Commission on March 15, 2010. 7 Loan Portfolio Composition The following table sets forth the composition of Bancorp’s loan portfolios by type of loan at the dates indicated.The table includes a reconciliation of total net loans receivable, including loans held for sale, after consideration of undisbursed portion of loans, deferred loan fees and discounts, and allowances for losses on loans as of December 31: Amount Percent Amount Percent Amount Percent Amount Percent Amount Percent (dollars in thousands) Residential mortgage $ % $ % $ % $ % $ % Construction and land acquisition and development % Land % Lines of credit % Commercial real estate % Commercial non-real estate % Home equity % Consumer % Loans held for sale % Total gross loans % Deferred loan origination fees and costs, net ) Loans in process ) Allowance for loan losses ) Total loans net $ 8 Lending Activities General The Bank originates mortgage loans of all types, including residential, residential-construction, commercial-construction, commercial, land and residential lot loans.The Bank also originates non-mortgage loans, which include consumer, business and commercial loans.These loans constitute a small part of the Bank’s portfolio. The Bank originated and funded $190,998,000 and $95,586,000 of mortgage loans for the years ended December 31, 2012 and 2011, respectively. Loan Origination Procedures The following table contains information on the activity of the Bank’s loans held for sale and its loans held for investment in its portfolio: For the Years Ended December 31, (dollars in thousands) Held for Sale: Beginning balance $ $ $ Originations Net sales ) ) ) Ending balance $ $ $ Held for investment: Beginning balance $ $ $ Originations and purchases Transfers to foreclosed real estate ) ) ) Repayments/payoffs ) ) ) Ending balance $ $ $ The Bank originates residential mortgage loans that are to be held in the Bank’s loan portfolio as well as loans that are intended for sale in the secondary market.Loans sold in the secondary market are primarily sold to investors with which the Bank maintains a correspondent relationship.These loans are made in conformity with standard underwriting criteria to assure maximum eligibility for possible resale in the secondary market, and are approved either by the Bank’s underwriter or the correspondent’s underwriter.Loans considered for the Bank’s portfolio are approved by the Bank’s loan committee, which includes the Chief Executive Officer, the Chief Operating Officer, the Chief Risk Officer and the Chief Credit Officer.Meetings of the loan committee are open to attendance by any member of the Bank’s Board of Directors who wishes to attend.The loan committee reports to and consults with the Board of Directors in interpreting and applying the Bank’s lending policy.Single loans greater than $2,000,000, or loans to one borrower aggregating more than $4,000,000, up to $18,425,000 (the maximum amount of loans to one borrower as of December 31, 2012), must also have Board of Directors’ approval. 9 Loans that are sold are typically long-term (15 or more years) loans with fixed interest rates eligible for resale in the secondary market.Loans retained for Bancorp’s portfolio typically include construction loans, commercial loans and loans that periodically reprice or mature prior to the end of an amortized term.Loans are sold with either servicing released or retained by the Bank.As of December 31, 2012, the Bank was servicing $18,961,000 in loans for Federal Home Loan Mortgage Corporation (“FHLMC”), $35,185,000 in loans for Federal National Mortgage Association (“FNMA”) and $41,306,000 in loans for other investors. The following table contains information, as of December 31, 2012, on the percentage of fixed-rate single-family loans serviced for others by the Bank, by interest rate category. Interest rate range Percentage of Portfolio Less than 5.00% 96.0% 5.01 – 6.00% 3.4% 6.01 – 7.00% 0.1% 7.01 – 8.00% 0.3% Over 8.00% 0.2% 100.0% The Bank’s mortgage loan approval process is intended to assess the borrower’s ability to repay the loan, the viability of the loan, and the adequacy of the value of the property that will secure the loan.The authority of the loan committee to approve loans is established by the Board of Directors and currently is commensurate with the Bank’s limitation on loans to one borrower.The Bank’s maximum amount of loans to one borrower currently is equal to 15% of the Bank’s unimpaired capital, or $18,425,000 as of December 31, 2012.Loans greater than this amount require participation by one or more additional lenders.Letters of credit are subject to the same limitations as direct loans.The Bank utilizes independent qualified appraisers approved by the Board of Directors to appraise the properties securing its loans and requires title insurance or title opinions so as to insure that the Bank has a valid lien on the mortgaged real estate.The Bank requires borrowers to maintain fire and casualty insurance on its secured properties. The procedure for approval of construction loans is the same for residential mortgage loans, except that the appraiser evaluates the building plans, construction specifications, and estimates of construction costs.The Bank also evaluates the feasibility of the proposed construction project and the experience and track record of the developer.In addition, all construction loans generally require a commitment from a third-party lender or from the Bank for a permanent long-term loan to replace the construction loan upon completion of construction. Residential Mortgage Loans At December 31, 2012, Bancorp’s residential mortgage loan portfolio totaled $269,405,000, or 38.6% of Bancorp’s loan portfolio.All of Bancorp’s residential mortgage loans are secured by one to four family residential properties.Loans secured by residential properties generally have less risk than other loans because they are generally the primary residence of the borrower. Commercial Real Estate Loans At December 31, 2012, Bancorp’s commercial real estate loan portfolio totaled $222,038,000, or 31.8% of Bancorp’s loan portfolio.All of Bancorp’s commercial real estate loans are secured by improved property such as office buildings, retail strip shopping centers, industrial condominium units and other small businesses, most of which are located in the Bank’s primary lending area.The largest commercial real estate loan outstanding at December 31, 2012 was a $6,775,000 loan secured by an office building in Annapolis, Maryland.This loan has consistently performed in accordance with the terms of the debt instrument. Loans secured by commercial real estate properties generally involve a greater degree of risk than residential mortgage loans.Because payments on loans secured by commercial real estate properties are often dependent on the successful operation or management of the properties, repayment of these loans may be subject to a greater extent to adverse conditions in the real estate market or the economy. 10 Construction and Land Acquisition and Development Loans The Bank originates loans to finance the construction of one-to-four family dwellings, and to a lesser extent, commercial real estate.It also originates loans for the acquisition and development of unimproved property to be used for residential and/or commercial purposes in cases where the Bank is to provide the construction funds to improve the properties.As of December 31, 2012, Bancorp had 83 construction loans outstanding in the gross aggregate amount of $71,523,000, representing 10.3% of its loan portfolio. There were also commitments to advance an additional $15,647,000 of which $49,000 is owner funded. Construction loan amounts are based on the appraised value of the property and, for builder loans, a feasibility study as to the potential marketability and profitability of the project.Construction loans generally have terms of up to one year, with reasonable extensions as needed, and typically have interest rates that float monthly at margins ranging from the prime rate to 2 percent above the prime rate.In addition to builders’ projects, the Bank finances the construction of single family, owner-occupied houses where qualified contractors are involved and on the basis of strict written underwriting and construction loan guidelines.Construction loans are structured either to be converted to permanent loans with the Bank upon the expiration of the construction phase or to be paid off by financing from another financial institution. Construction loans afford the Bank the opportunity to increase the interest rate sensitivity of its loan portfolio and to receive yields higher than those obtainable on loans secured by existing residential properties.These higher yields correspond to the higher risks associated with construction lending.Construction loans involve additional risks attributable to the fact that loan funds are advanced upon the security of the project under construction that is of uncertain value prior to its completion.Because of the uncertainties inherent in estimating construction costs as well as the market value of the completed project and the effects of governmental regulation of real property, it is relatively difficult to value accurately the total funds required to complete a project and the related loan-to-value ratio.As a result, construction lending often involves the disbursement of substantial funds with repayment dependent, in part, on the ultimate success of the project rather than the ability of the borrower or guarantor to repay principal and interest.If the Bank is forced to foreclose on a project prior to or at completion, due to a default, there can be no assurance that the Bank will be able to recover all of the unpaid balance of the loan as well as related foreclosure and holding costs.In addition, the Bank may be required to fund additional amounts to complete the project and may have to hold the property for an unspecified period of time.The Bank has attempted to address these risks through its underwriting procedures and its limited amount of construction lending on multi-family and commercial real estate properties. It is the policy of the Bank to conduct physical inspections of each property secured by a construction or rehabilitation loan for the purpose of reporting upon the progress of the construction of improvements.These inspections, referred to as “construction draw inspections,” are to be performed at the time of a request for an advance of construction funds.If no construction advance has been requested, a fee inspector or senior officer of the institution makes an inspection of the subject property at least quarterly. 11 Land and Residential Building Lots Land loans include loans to developers for the development of residential subdivisions and loans on unimproved lots primarily to individuals.At December 31, 2012, Bancorp had outstanding land and residential building lot loans totaling $50,900,000, or 7.3% of the total loan portfolio.The largest of these loans for $6,486,000, is secured by thirty lots in Davidsonville, Maryland, and has performed in accordance with the terms of the debt instrument.Land development loans typically are short-term loans; the duration of these loans is typically not greater than three years.The interest rate on land loans is generally at least 1% or 2% over the prime rate.The loan-to-value ratio generally does not exceed 75% at the time of loan origination. Land and residential building lot loans typically are made to customers of the Bank and developers and contractors with whom the Bank has had previous lending experience.In addition to the customary requirements for these types of loans, the Bank may also require a satisfactory Phase I environmental study and feasibility study to determine the profit potential of the development. Other Business and Commercial Loans The Bank also offers other business and commercial loans.These are loans to businesses are typically lines of credit or other loans that are not secured by real estate, although equipment, securities, or other collateral may secure them.They typically are offered to customers with long-standing relationships with the Bank.At December 31, 2012, $37,548,000, or 5.4%, of the loan portfolio consisted of lines of credit and other commercial loans. Home Equity and Other Consumer Loans The Bank also offers other loans to consumers, including home equity loans, home equity lines of credit and other consumer loans.At December 31, 2012, $35,467,000, or 5.1% of the loan portfolio consisted of these loans. Loan Portfolio Cash Flows The following table sets forth the estimated maturity of Bancorp’s loan portfolios by type of loan at December 31, 2012.The estimated maturity reflects contractual terms at December 31, 2012.Contractual principal repayments of loans do not necessarily reflect the actual life of the Bank’s loan portfolios.The average life of mortgage loans is substantially less than their contractual terms because of loan prepayments and because of enforcement of "due on sale" clauses.The average life of mortgage loans tends to increase, however, when current mortgage loan rates substantially exceed rates on existing mortgage loans. Due Due after Within one 1 through Due after year or less 5 years 5 years Total (dollars in thousands) Residential mortgage $ Acquisition and development - Land Lines of credit Commercial real estate Commercial, non-real estate Home equity - - Consumer 26 Total $ 12 The following table contains certain information as of December 31, 2012 relating to the loan portfolio of Bancorp with the dollar amounts of loans due after one year that have fixed and floating rates.All loans are shown maturing based upon contractual maturities and include scheduled payments but not possible prepayments. Fixed Floating Total (dollars in thousands) Residential mortgage $ $ $ Home equity - Lines of credit - Commercial real estate Acquisition and development Land Commercial, non-real estate Consumer - Total $ $ $ Loans to One Borrower Under regulatory guidelines, the aggregate amount of loans that the Bank may make to one borrower was $18,425,000 at December 31, 2012, which is 15% of the Bank’s unimpaired capital and unimpaired surplus.The Bank’s three largest loans at December 31, 2012 were a $6,775,000 loan secured by an office building located in Annapolis, Maryland, a $6,486,000 loan secured by residential lots in Davidsonville, Maryland and a $5,700,000 loan secured by commercial property located in Norfolk, Virginia.All three loans are performing as agreed. Origination and Purchase and Sale of Loans The Bank originates residential loans in conformity with standard underwriting criteria to assure maximum eligibility for possible resale in the secondary market.Although the Bank has authority to lend anywhere in the United States, it has confined its loan origination activities primarily to the states of Maryland, Virginia and Delaware. Loan originations are developed from a number of sources, primarily from referrals from real estate brokers, internet leads, builders, and existing and walk-in customers. The Bank’s mortgage loan approval process is intended to assess the borrower's ability to repay the loan, the viability of the loan, and the adequacy of the value of the property that will secure the loan.The loan committee of the Bank can approve single residential and commercial loans up to $2,000,000, and loans that aggregate up to $4,000,000 to one borrower.Single loans greater than $2,000,000, or loans to one borrower aggregating more than $4,000,000, up to $18,425,000 (the maximum amount of loans to one borrower as of December 31, 2012), must also have Board of Directors’ approval. The Bank utilizes independent qualified appraisers approved by the Board of Directors to appraise the properties securing its loans and requires title insurance or title opinions so as to insure that the Bank has a valid lien on the mortgaged real estate. The Bank requires borrowers to maintain fire and casualty insurance on its secured properties. The procedure for approval of construction loans is the same as for residential mortgage loans, except that the appraiser evaluates the building plans, construction specifications, and estimates of construction costs.The Bank also evaluates the feasibility of the proposed construction project and the experience and track record of the developer.In addition, all construction loans generally require a commitment from a third-party lender or from the Bank for a permanent long-term loan to replace the construction loan upon completion of construction. 13 Consumer loans are underwritten on the basis of the borrower's credit history and an analysis of the borrower's income and expenses, ability to repay the loan, and the value of the collateral, if any. Currently, it is the Bank’s policy to originate both fixed-rate and adjustable-rate loans. The Bank is currently active in the secondary market and sells a portion of its fixed-rate loans. Interest Rates, Points and Fees The Bank realizes interest, point, and fee income from its lending activities.The Bank also realizes income from commitment fees for making commitments to originate loans, and from prepayment and late charges, loan fees, application fees, and fees for other miscellaneous services. The Bank accounts for loan origination fees in accordance with standards set on the accounting for deferred costs and fees. These standards prohibit the immediate recognition of loan origination fees as revenues and require that such income (net of certain direct loan origination costs) for each loan be amortized, generally by the interest method, over the estimated life of the loan as an adjustment of yield.The Bank also realizes income from gains on sales of loans, and servicing released fees for loans sold with servicing released. Delinquencies and Classified Assets and Allowance for Loan Losses Delinquencies The Board of Directors reviews delinquencies on all loans monthly.The Bancorp’s collection procedures include sending a past due notice to the borrower on the 17th day of nonpayment, making telephone contact with the borrower between 20 and 30 days after nonpayment, and sending a letter after the 30th day of nonpayment. A notice of intent to foreclose is generally sent between 60 and 90 days after delinquency.When the borrower is contacted, Bancorp attempts to obtain full payment of the past due amount.However, Bancorp generally will seek to reach agreement with the borrower on a payment plan to avoid foreclosure. An allowance for loan losses is provided through charges to income in an amount that management believes will be adequate to absorb losses on existing loans that may become uncollectible, based on evaluations of the collectability of loans and prior loan loss experience.The evaluations take into consideration such factors as changes in the nature and volume of the loan portfolio, overall portfolio quality, review of specific problem loans, and current economic conditions that may affect the borrowers' ability to pay.Determining the amount of the allowance for loan losses requires the use of estimates and assumptions, which is permitted under generally accepted accounting principles. Actual results could differ significantly from those estimates.Management believes the allowance for losses on loans is adequate. While management uses available information to estimate losses on loans, future additions to the allowances may be necessary based on changes in economic conditions, particularly in the State of Maryland.In addition, various regulatory agencies, as an integral part of their examination process, periodically review the Bank's allowance for losses on loans.Such agencies may require the Bank to recognize additions to the allowance based on their judgments about information available to them at the time of their examination. The allowance consists of specific and general components.The specific component relates to loans that are classified as impaired.When a real estate secured loan becomes impaired, a decision is made as to whether an updated certified appraisal of the real estate is necessary.This decision is based on various considerations, including the age of the most recent appraisal, the loan-to-value ratio based on the original appraisal and the condition of the property.Appraised values are discounted to arrive at the estimated selling price of the collateral, which is considered to be the estimated fair value.The discounts also include estimated costs to sell the property. For loans secured by non-real estate collateral, such as accounts receivable, inventory and equipment, estimated fair values are determined based on the borrower’s financial statements, inventory reports, accounts receivable aging or equipment appraisals or invoices.Indications of value from these sources are generally discounted based on the age of the financial information and the quality of the assets. 14 For such loans that are classified as impaired, an allowance is established when the current market value of the underlying collateral less its estimated disposal costs is lower than the carrying value of that loan.For loans that are not solely collateral dependent, an allowance is established when the present value of the expected future cash flows of the impaired loan is lower than the carrying value of that loan.The general component relates to loans that are classified as substandard or special mention that are not considered impaired, as well as non-classified loans.The general reserve is based on historical loss experience adjusted for qualitative factors.These qualitative factors include: · Levels and trends in delinquencies and nonaccruals; · Inherent risk in the loan portfolio; · Trends in volume and terms of the loan; · Effects of any change in lending policies and procedures; · Experience, ability and depth of management; · National and local economic trends and conditions; and · Effect of any changes in concentration of credit. A loan is generally considered impaired if it meets either of the following two criteria: · Loans that are 90 days or more in arrears (nonaccrual loans); or · Loans where, based on current information and events, it is probable that a borrower will be unable to pay all amounts due according to the contractual terms of the loan agreement. Credit quality risk ratings include regulatory classifications of special mention, substandard, doubtful and loss.Loans classified special mention have potential weaknesses that deserve management’s close attention.If uncorrected, the potential weaknesses may result in deterioration of the repayment prospects.Loans classified substandard have a well-defined weakness or weaknesses that jeopardize the liquidation of the debt.They include loans that are inadequately protected by the current sound net worth and paying capacity of the obligor or of the collateral pledged, if any.Loans classified doubtful have all the weaknesses inherent in loans classified substandard with the added characteristic that collection or liquidation in full, on the basis of current conditions and facts, is highly improbable.Loans classified as a loss are considered uncollectible and are charged to the allowance for loan losses.Loans not classified are rated pass. A loan is considered a troubled debt restructuring when Bancorp for economic or legal reasons relating to the borrowers financial difficulties grants a concession to the borrower that it would not otherwise consider.Loan modifications made with terms consistent with current market conditions that the borrower could obtain in the open market are not considered troubled debt restructurings. Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired.Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record, and the amount of the shortfall in relation to the principal and interest owed. 15 The Bank discontinues the accrual of interest on loans 90 days or more past due, at which time all previously accrued but uncollected interest is deducted from income.$3,148,000in interest incomewould have been recorded for the year ended December 31, 2012 if the loans had been current in accordance with their original terms and had been outstanding throughout the year ended December 31, 2012 or since their origination (if held for only part of the fiscal year).For the year ended December 31, 2012, $1,184,000 in interest income on such loans was actually included in net income.The following table sets forth information as to non-accrual loans and other non-performing assets. At December 31, (dollars in thousands) Loans accounted for on a non-accrual basis: Residential mortgage $ Acquisition and development - - Land Lines of credit - - Commercial real estate Commercial non-real estate 5 - 56 - Home Equity Consumer 26 26 - - Total non-accrual loans $ Accruing loans greater than 90 days past due $
